Blowing Duct for Chassis Dynamometer

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “outer plate has a size set to cover one or some of a plurality of sections, is detachably attached” should read “outer plate has a size set to cover one or some of [[a]]the plurality of .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “at least one vertically elongated window part provided to a pair of each of the side walls” is unclear if the vertically elongated window part is a pair at each side wall or each of a pair of side walls has at least one vertically elongated window part. For the purpose of examination, the examiner interprets the limitation as “at least one vertically elongated window part provided to pair of side walls”. The dependent claims are likewise rejected.

Regarding claim 2, the limitation “the cover plate is composed of a cover plate having a size set to cover one of the sections, and a cover plate having a size set to cover a plurality of the sections, and wherein the both cover plates are used to one window part by being combined with each other” is unclear if the same cover plate is able to cover one section and a plurality of sections. For the purpose of examination, the examiner interprets the limitation as “the cover plate is composed of a first cover plate having a size set to cover one of the sections, and a second cover plate having a size set to cover [[a]]the plurality of the sections, and wherein the first and second cover plates are used to cover one window part by being combined with each other”.

Allowable Subject Matter
Claims 1 - 5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

Regarding independent claim 1, examiner notes a search has revealed prior art, Lambolez (US 20090266525), that discloses a device for cooling the internal combustion engine of a vehicle tested on a roller bench with an air blower including bottom, top and side walls, the side walls having slotted side openings configured to allow a vehicle securing strap to be fed through and multiple channels configured to hold air blocking slats in place; Lambolez does not disclose applicant’s plate assembly with an elastic sheet sandwiched between inner and outer plates and a restraint member hole and slit formed through the elastic sheet.
Furthermore, no other prior art can be found to motivate or teach applicant’s duct including an inner plate and an outer plate each having rigidity, wherein each of the inner plate and the outer plate has a size set to cover one or some of a plurality of the sections, is detachably attached to the window part via the plate attachment parts at a height position corresponding to that of a vehicle restraint member, and includes an opening part through which the vehicle restraint member passes; an elastic sheet member supported by being sandwiched between the inner plate and the outer plate, including a restraint member through hole smaller than the opening part, and formed with one or a plurality of slits extending from an opening edge of the restraint member through hole to an outer peripheral side thereof, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Lambolez (US 20090266525) which discloses an air blower duct for a dynamometer with vehicle strap pass throughs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856